At the January Term, 1934, Duplin Superior Court, the defendant herein, James Dallas Hamlet, alias James Dallas Teachey, was tried upon an indictment charging him with burglary in the first degree, C.S., 4232, which resulted in a conviction and sentence of death. From the judgment thus entered, the prisoner gave notice of appeal to the Supreme Court, and was allowed thirty days within which to make out and serve statement of case on appeal, and the solicitor was given thirty days thereafter to prepare and file exceptions or countercase, but nothing has been done towards perfecting the appeal. No bond was required. S. v. Stafford,203 N.C. 601, 166 S.E. 734.
The prisoner having failed to prosecute his appeal, or to comply with the rules governing such procedure, the motion of the Attorney-General to docket and dismiss must be allowed (S. v. Johnson, 205 N.C. 610; S. v.Rector, 203 N.C. 9, 164 S.E. 339), but this we do only after an examination of the record to see that no error appears on the face thereof, as the life of the prisoner is involved. S. v. Goldston, 201 N.C. 89,158 S.E. 926; S. v. Ward, 180 N.C. 693, 104 S.E. 531.
No error appears on the face of the record. S. v. Edney, 202 N.C. 706,164 S.E. 23.
Appeal dismissed.